                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             ASHEVILLE DIVISION


  ANGELA EARLS,                                  ) Civil No. 1:19-cv-00190-MR-WCM
                                                 )
         Plaintiff,                              )
                                                 )
         v.                                      )
                                                 ) DEFAULT JUDGMENT
  FORGA CONTRACTING, INC. and                    ) AGAINST DEFENDANTS
  WILLIAM SCOTT FORGA,                           )
                                                 )
        Defendants.                              )
                                                 )
                                                 )
                                                 )
       THIS MATTER came before Judge Martin Reidinger on the Motion for Entry of Default

Judgment and Motion for Attorneys’ fees by Plaintiff Angela Earls (“Plaintiff”) against

Defendants Forga Contracting, Inc. and William Scott Forga. After considering the Motion for

Default Judgment and Supporting Memorandum, and Plaintiff’s Motion for Attorney’s Fees and

Supporting Memorandum, the Court has granted Plaintiff’s Motion for Entry of Default Judgment

and Motion for Attorney’s Fees.

       IT IS ORDERED AND ADJUDGED that default judgment is hereby entered in

accordance with the Court’s March 30, 2020, and June 9, 2020 Orders as follows:


          1.     That Plaintiff have and recover, jointly and severally, of Defendants FORGA
                 CONTRACTING, INC. and WILLIAM SCOTT FORGA:


                 a)     The sum of $3,168.14 representing unpaid wages, liquidated damages,
                        and prejudgment interest under N.C. Gen. Stat. § 95–25.22, and unpaid
                        wages and liquidated damages under 29 U.S.C. § 216(b);

                 b)     Attorneys’ Fees in the amount of Ten Thousand and 00/100 dollars.
                        ($10,000.00); and




      Case 1:19-cv-00190-MR-WCM Document 16 Filed 08/27/20 Page 1 of 2
        c)    Costs in the amount of Four Hundred and 00/100 Dollars ($400.00).


  2.    That Plaintiff have and      recover   solely     from   Defendant   FORGA
        CONTRACTING INC.:

        a)    The sum of $150,571.56 in back pay, treble damages, and prejudgment
              interest under N.C. Gen. Stat. § 95-243(c), subject to post-judgment
              interest; and

        b)    The sum of $15,705.00 in attorneys’ fees.



                                 August 27, 2020




Case 1:19-cv-00190-MR-WCM Document 16 Filed 08/27/20 Page 2 of 2
